            Case 1:17-cv-01836-CCC Document 20 Filed 05/10/19 Page 1 of 7



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Jeffrey Berger, individually and on behalf )
of all others similarly situated,          )
                                                  Civil Action No. 1:17-cv-01836
                                           )
                     Plaintiff,            )
                                           )
       v.
                                           )
Bell-Mark Technologies Corp.,              )
                                           )      NOTICE OF FILING AMENDED
                     Defendant.            )      SETTLEMENT AND RELEASE
                                           )      AGREEMENT

           As per the Court’s Order (Dkt. No. 19), the Parties respectfully submit the attached

Amended Settlement and Release Agreement for approval by the Court.

                                    Respectfully submitted,


WEISBERG CUMMINGS, P.C.                       LITTLER MENDELSON, P.C.

/s/ Derrek W. Cummings                        /s/ Martha J. Keon
Derrek W. Cummings                            Martha J. Keon, (PA #207237)
WEISBERG CUMMINGS, P.C.                       LITTLER MENDELSON
2704 Commerce Drive, Suite B                  Three Parkway
Harrisburg, PA 17110.9380                     1601 Cherry Street, Suite 1400
Telephone 717.238.5707                        Philadelphia, PA 19102.1321
Facsimile 717.233.8133                        (267) 402-3000
dcummings@weisbergcummings.com                mkeon@littler.com
lweisberg@weisbergcummings.com
                                              Attorneys for Defendant, Bell-Mark Sales
Attorneys for Plaintiff, Jeffrey Berger       Co., Inc. (improperly sued herein as Bell-
                                              Mark Technologies Corporation)

Dated: May 10, 2019                           Dated: May 10, 2019




 FIRMWIDE:164329202.1 095538.1002
           Case 1:17-cv-01836-CCC Document 20 Filed 05/10/19 Page 2 of 7



                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 10th day of May 2019, the foregoing document

was served by e-mail upon the following counsel of record:

                          Derrek W. Cummings, Esq.
                          Larry Weisberg, Esq.
                          WEISBERG CUMMINGS, P.C.
                          2704 Commerce Drive, Suite B
                          Harrisburg, PA 17110
                          dcummings@weisbergcummings.com
                          lweisberg@weisbergcummings.com



                                               /s/ Martha J. Keon
                                               Martha J. Keon




FIRMWIDE:164329202.1 095538.1002
         Case 1:17-cv-01836-CCC Document 20 Filed 05/10/19 Page 3 of 7



                  AMENDED SETTLEMENT AND RELEASE AGREEMENT

        This Amended Settlement and Release Agreement (the “Agreement”) is entered
into between former employee Jeffrey Berger (“Employee”) and Bell-Mark Sales Co.,
Inc. ("the Company”), collectively referred to herein as “the Parties.”

      WHEREAS, Employee filed a lawsuit in the United States District Court for the
Middle District of Pennsylvania under the caption Jeffrey Berger, individually and on
behalf of all others similarly situated v. Bell-Mark Technologies Corporation in the
United States District Court for the Middle District of Pennsylvania under Case No. 1:17-
cv-1836-CCC ("the Lawsuit");

      WHEREAS, the Company denies the allegations made in the Lawsuit against it,
erroneously named Bell-Mark Technologies Corporation;

        WHEREAS, the Parties agree that the Lawsuit cannot proceed in the Middle
District of Pennsylvania and would have to be transferred to a New Jersey court, as the
real party in interest is the Company, which is located in New Jersey;

       WHEREAS, in order to avoid the time and expense of further litigation, the
Parties have agreed to settle fully and finally all actual or potential claims or differences
between them, including the dismissal of the Lawsuit with prejudice, and want to
memorialize the terms of the settlement; and

      WHEREAS, the Parties submitted their original Settlement and Release
Agreement to the Court for approval, and by Order dated April 30, 2019, the Court
ordered the Parties to narrow the scope of the release;

       NOW, THEREFORE, in consideration of the mutual covenants and promises
herein contained and for other good and valuable consideration, the receipt of which is
hereby acknowledged, it is hereby agreed by and between the Parties as follows:

        1.     NO ADMISSION. This Agreement and compliance with it shall not be
construed as an admission by the Company of any liability whatsoever or of any
violation of the rights of Employee or any person, or any violation of any order, law,
statute, duty, or contract whatsoever against Employee or any person. The Company
specifically denies and disclaims any such liability on the part of the Company, its
current and former employees, owners, officers, directors, agents, members, parents,
subsidiaries, affiliates (including but not limited to Bell-Mark Technologies Corporation),
successors or assigns ("Released Parties").

       2.     CONSIDERATION. No later than the fourteenth (14th) day after the latter
of the dates on which the Company’s counsel receives: (1) this Agreement signed by
Employee, (2) Forms W-9 signed by Employee and Employee’s counsel of record, and
(3) the Court approves the settlement of the FLSA claim and dismisses the Lawsuit, the
Company shall cause to be delivered to counsel for Employee two checks totaling the
        Case 1:17-cv-01836-CCC Document 20 Filed 05/10/19 Page 4 of 7



gross amount of Nine Thousand Dollars and No Cents ($9,000.00), as follows: (a) one
check payable to Jeffrey Berger in the gross amount of Four Thousand Eight Hundred
Dollars and No Cents ($4,800.00), for which a Form 1099 will issue, and (b) one check
payable to Weisberg Cummings, P.C. in the amount of Four Thousand Two Hundred
Dollars and No Cents ($4,200.00), for which appropriate Forms 1099 will issue.

        3.    TOTAL CONSIDERATION. Employee agrees that the Consideration set
forth in Paragraph 2 above is the sole and exclusive consideration for, and settlement in
full accord and satisfaction of all claims against the Company, its employees, officers,
directors, agents, members, parents, subsidiaries, affiliates, successors or assigns
(individually and/or collectively) that were asserted in the Lawsuit, as well as any
federal, state, or local claims or causes of action, both past and present, known and
unknown. Employee further agrees that he will not seek any further compensation for
any other claimed business expense, damage, liquidated damages, costs, or attorneys’
fees in connection with the matters encompassed in this Agreement, and that the
Parties shall each bear their own attorneys’ fees and costs.

      4.     REPRESENTATIONS.           By executing this Agreement, Employee
represents that: (a) no wages or other monies are due to him at this time, other than
the Consideration set forth in Paragraph 2 above; (b) he has reported to the Company
any and all work-related injuries or occupational disease incurred by him during his
employment by the Company; (c) he has been properly provided any leave requested
under any governing law, and has not been subjected to any improper treatment,
conduct or actions due to a request for or taking such leave; and (d) he has disclosed
any pending judicial and administrative complaints, claims, or actions filed against the
Company or Released or any other released person or entity.

        5.     DISMISSAL. This Agreement is expressly conditioned upon the approval
of the release of the FLSA claim by the Court and the actual dismissal by the Court of
all of the claims alleged in the Lawsuit with prejudice. If the Court declines to approve
this Agreement, fails to dismiss the Lawsuit or vacates its order dismissing the Lawsuit
in whole, or in part, or otherwise refuses or fails to dismiss all such claims with
prejudice, this Agreement shall be null and void and, if previously paid, the
Consideration set forth in Paragraph 2 must be returned to the Company.

        6.     TAXES. Employee acknowledges and agrees that the Company has
made no representations to him regarding the tax consequences of any amounts
received by him pursuant to this Agreement. Employee agrees to pay federal, state or
local taxes, if any, which are required by law to be paid with respect to this settlement.
Employee further agrees to indemnify and hold the Company harmless from any claims,
demands, deficiencies, levies, assessments, executions, judgments or recoveries by
any governmental entity against the Company for taxes claimed due on account of this
Agreement or pursuant to claims made under any federal, state or local tax laws, and
any costs, expenses or damages sustained by the Company in connection therewith.
Should legal action be necessary for the Company to assert its rights, Employee agrees



                                            2
         Case 1:17-cv-01836-CCC Document 20 Filed 05/10/19 Page 5 of 7



to indemnify the Company for any attorneys’ fees and costs incurred if it is the prevailing
party in any action enforcing this provision.

      7.     RELEASE. Employee hereby irrevocably and unconditionally releases
and forever discharges the Released Parties and all persons acting by, through, under,
or in concert with any of them from all claims asserted in the Lawsuit, including
damages, attorney’s fees, costs and expenses, to the fullest extent permitted by
governing law, including without limitation, claims alleging violation of the Fair Labor
Standards Act, the New Jersey Wage and Hour Law, the New Jersey Wage Payment
Law, the New Jersey Debt Collection Law; any common law claim for unjust
enrichment; and any other federal, state, or local law based on the facts alleged in the
Lawsuit.

        8.    NO PENDING CLAIMS. With the exception of the Lawsuit, Employee
represents that he has not filed, and will not file, any other complaints, claims, or actions
against the Released Parties with any state, federal, or local agency or court or any
other forum based on events prior to the execution date of this Agreement. However,
nothing in this Agreement shall preclude a federal, state or local government agency
from enforcing applicable laws; although, Employee agrees that this Agreement bars
him from recovering any individual relief in connection with any such enforcement action
filed by him or on his behalf, to the fullest extent permitted by governing law.

      9.       NON-DISPARAGEMENT. Employee agrees to make no public or private
statements that are disparaging of the Company, except that he may furnish factually
accurate information requested by any federal, state or local governmental entity or
pursuant to subpoena.       Employee shall direct any requests for verification of
employment only to John Marozzi, who will provide dates of employment, position held
and salary if authorized. No other information will be provided.

       10.     NO REAPPLY.           Employee agrees and recognizes: (a) that his
employment with the Company has ended, (b) he will not apply for or otherwise seek
employment or work as, or through, an independent contractor with the Company, or its
parents, subsidiaries, affiliates, successors or assigns; and (c) that the Company and its
parents, subsidiaries, affiliates, successors and assigns have no obligation to employ,
hire, reinstate or otherwise engage him in the future. Employee further agrees and
recognizes that if he applies and/or is re-hired by the Company or its parents,
subsidiaries, affiliates, successors or assigns in the future, this Agreement is sufficient
and appropriate legal grounds for denying or terminating his employment or other
contractual arrangement.

       11.     NO TRANSFER. This Agreement shall be binding upon, and inure to the
benefit of, the Released Parties and upon their employees, officers, directors, members,
parents, subsidiaries, affiliates, agents, heirs, administrators, representatives,
executors, successors, and assigns. Employee expressly warrants that he has not
transferred to any person or entity any rights, causes of action or claims released in this
Agreement.


                                             3
Case 1:17-cv-01836-CCC Document 20 Filed 05/10/19 Page 6 of 7
Case 1:17-cv-01836-CCC Document 20 Filed 05/10/19 Page 7 of 7
